Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
Claims 1-13 and 19-24 are pending. Claims 19-24 have been withdrawn as drawn to non-elected inventions. Claims 1-13 have been examined.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a method for identifying components of a chemical reaction, classified in G01N33/573.
II. Claims 19-20, drawn to a microfluidic apparatus, classified in B01L3/502761.
III. Claims 21-24, drawn to a method for detecting a condition in a human, classified in G01N2333/4709.

The inventions are independent or distinct, each from the other because:
Inventions I/III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus of Group II can be used to practice another and materially different process, such as a process for separating partitions into groups based on their detected properties.

Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different mode of operation and function. For example, the method of Group I requires determining an amount of at least one of said components based upon one or more properties of the detectable label in said fluid partitions, which is not required in the method of Group III. Additionally, Group III requires identifying the presence of said condition if said distribution is statistically significantly different than said expected distribution, which is not required in the method of Group I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Thomas Meyers on May 31, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
This application, Serial No. 16/780,508 (PGPub: US2020/0249230) was filed 02/03/2020. This application is a CONTINUATION of 16/199,822, filed 11/26/2018, now US Patent 10,551,382, which is a CONTINUATION of Serial No. 15/415,290, filed 01/25/2017 and now US Patent 10,139,411, which is a CONTINUATION of 14/122,766 filed 04/18/2017, now US Patent 9556470, which is a 371 of PCT/US2012/040543 filed 06/01/2012, which claims benefit of U.S. Provisional Patent Application 61/492,602 filed 06/02/2011.
Information Disclosure Statements
The Information Disclosure Statements filed 03/06/2020 (15) and 11/22/2021 (3) have been considered by the Examiner.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Link et al. (US 2010/0022414, Pub Date: 01/28/2010, hereinafter “Link”).
Regarding claim 1, Link teaches throughout the publication a method for identifying components of a chemical reaction (abstract), the method comprising: forming fluid partitions comprising components of a chemical reaction, wherein at least one of said components comprises a detectable label that is acted on by said chemical reaction; conducting said chemical reaction; determining an amount of at least one of said components based upon one or more properties of the detectable label in said fluid partitions (paragraphs 0158-0159 and 0324, readout enzyme introduced to droplet containing sample, fluorogenic substrate is included with the droplets and the substrate is enzymatically turned-over to make a fluorescent product proportional to the concentration of analyte and readout enzyme in the sample).
Regarding claim 2, Link teaches the method wherein the one or more properties of the detectable label includes amount of the detectable label (paragraphs 0042 and 0151-0153 and for example, paragraphs 0323-0334).
Regarding claim 3, Link teaches the method wherein the amount of the detectable label is detected by an optical property (paragraph 0042).
Regarding claim 4, Link teaches the method further comprising the step of identifying fluid partitions that contain released detectable label (paragraphs 0042 and 0151-0153 and for example, paragraphs 0323-0334).
Regarding claims 5-8, Link teaches the method wherein said components comprise an enzyme and at least one substrate of the enzyme, wherein said enzyme catalyzes a reaction that results in release of the detectable label from said substrate, wherein said determining step comprises quantifying an amount of enzyme in said fluid partitions and further comprising determining a number of enzyme molecules within each partition based upon signal strength of the detectable label (paragraphs 0158-0159 and 0324).
Regarding claims 9-10, Link teaches the method wherein determining the amount of the least one of said components is based upon a localized concentration of the detectable label, wherein the localized concentration is detected within a fluid partition (paragraphs 0042 and 0151-0153).
Regarding claim 11, Link teaches the method wherein said fluid partitions are droplets (paragraph 0007).
Regarding claim 12, Link teaches the method wherein the droplets are surrounded by an immiscible carrier fluid (paragraphs 0088 and 0094, carrier fluid oils).
Regarding claim 13, Link teaches the method wherein determining the amount of the least one of said components is based upon a ratio of a localized increase to partition wide decrease in signal intensity (paragraphs 0323-0339).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,556,470. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 470 recites a method for quantifying enzyme molecules, the method comprising: forming a plurality of fluid partitions comprising enzyme molecules and substrates in a microfluidic channel, wherein at least one substrate comprises a detectable label; conducting an enzymatic reaction in at least one of the fluid partitions, wherein the detectable label is released; and quantifying the enzyme molecules by determining a number of fluid partitions that released the detectable label (see reference claim 1).
	Claims 1, 3, 9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6  of U.S. Patent No. 10,551,382. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent 382 recites a method for identifying components of a chemical reaction, the method comprising:
forming a plurality of fluid partitions each comprising a maximum of one particle that comprises a marker and a fluorescently labeled binder specific to the marker; incubating the fluid partitions, wherein the fluorescently labeled binder binds to the particle comprising the marker in at least one of the fluid partitions; and quantifying the particles by determining a number of fluid partitions each comprising a localized signal from the labeled binder on the particle (see reference claim 1). Regarding instant claims 3, 9 and 11-13, see reference claims 3-6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Quake et al. (US 2002/0058332) teaches ELISA reactions within a droplet (paragraph 0018) wherein an enzyme can catalyze a reaction on an aromatic substrate with the net result that the fluorescence will change and be detected and correlated to a concentration of reaction product (paragraph 0170).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA M GIERE/             Primary Examiner, Art Unit 1641